IN THE SUPREME COURT OF THE STATE OF DELAWARE

 LATRELL FARLOW,                         §
                                         §        No. 403, 2014
       Defendant Below-                  §
       Appellant,                        §
                                         §        Court Below: Superior Court
            v.                           §        of the State of Delaware,
                                         §        in and for Sussex County
 STATE OF DELAWARE,                      §        Cr. ID 1312015698
                                         §
       Plaintiff Below-                  §
       Appellee.                         §


                           Submitted: March 23, 2015
                            Decided: May 28, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                     ORDER

      This 28th day of May 2015, upon consideration of the appellant’s brief filed

under Supreme Court Rule 26(c), his attorney’s motion to withdraw, and the

State’s response, it appears to the Court that:

      (1)    In June 2014, a Superior Court jury convicted the appellant, Latrell

Farlow, of one count each of Driving Under the Influence (“DUI”), Resisting

Arrest, Reckless Driving, Disorderly Conduct, Driving at an Unsafe Speed, and

Improper Lane Change. The jury acquitted Farlow of the only felony charge,

Disregarding a Police Officer’s Signal. After a presentence investigation, the

Superior Court sentenced Farlow on the charges of DUI and Resisting Arrest to a

total period of thirty months at Level V incarceration, to be suspended after serving
                                             1
sixty days in prison for thirty days at the Level IV VOP Center, followed by one

year at Level III probation. Farlow was sentenced to a fine of $100 or less on each

of the four remaining charges.            None of these four sentences meets the

jurisdictional threshold for an appeal to this Court.1 Accordingly, our review in

this appeal is limited to Farlow’s convictions and sentences for DUI and Resisting

Arrest. This is Farlow’s direct appeal on those two convictions.

       (2)    Farlow’s appellate counsel has filed a brief and a motion to withdraw

under Rule 26(c). Farlow’s counsel asserts that, based upon a complete and careful

examination of the record, there are no arguably appealable issues. By letter,

Farlow’s attorney informed him of Rule 26(c) and provided Farlow with a copy of

the motion to withdraw and the accompanying brief. Farlow was also informed of

his right to supplement his attorney’s presentation. Farlow has raised several

issues for this Court’s consideration. The State has responded to the position taken

by Farlow’s counsel, as well as to the points raised by Farlow, and has moved to

affirm the Superior Court’s judgment.

       (3)    The record at trial established that, on December 27, 2013 at around

1:00 AM, a Seaford police officer saw a red Jeep Cherokee drive by his parked

vehicle at a speed of 80 to 90 mph. The officer activated his lights and gave chase.

The officer testified that he accelerated to well over 100 mph to reach the Jeep.
1
  Marker v. State, 450 A.2d 397, 399 (Del. 1982) (holding that Article IV, § 11(1)(b) does not
confer appellate jurisdiction in a case where the defendant was sentenced to a fine of $100 or
less).
                                              2
The Jeep slowed to the speed limit but did not pull over. The officer then activated

his siren and called for back-up. The Jeep moved into a turn lane and signaled as if

to turn but did not. Instead, the Jeep continued driving forward for another mile,

swerving back and forth between lanes on the highway. Eventually, the Jeep

pulled into a McDonald’s parking lot and struck a curb while parking.

      (4)     The pursuing officer and another officer, who had arrived on the scene

as back-up, approached the Jeep with their weapons drawn. The driver, Farlow,

was reaching into his center console, so the pursuing officer opened the driver’s

door, pulled him out, and threw him to the ground. Farlow struggled with the

officers and refused to be handcuffed. One of the officers testified at trial that he

detected a strong odor of alcohol and noticed that Farlow’s eyes were bloodshot

and glassy.

      (5)     Farlow was transported to the Seaford police station, where he refused

to submit to field sobriety tests and an intoxilyzer test. The officer obtained a

warrant for a blood draw and took Farlow to the hospital, where Farlow became

violent. Farlow attempted to kick, punch, and spit on the officers and told the

transporting officer that he was going to have to “f___ing knock him out first” to

execute the warrant for the blood draw. Four officers had to restrain Farlow to get

his blood sample. The test results showed that Farlow’s blood alcohol content

(“BAC”) was .17.


                                          3
      (6)    Before trial, Farlow’s counsel filed a motion to suppress the traffic

stop and arrest, arguing that the police officer did not have a reasonable, articulable

suspicion to stop Farlow’s vehicle or probable cause to arrest him.             Defense

counsel also moved to suppress the blood test results, arguing that there was

insufficient evidence within the four corners of the search warrant affidavit to

support a finding of probable cause that Farlow had been driving under the

influence. After a hearing, the Superior Court denied both motions. At the close

of the State’s evidence at trial, defense counsel moved for a judgment of acquittal

on the charges of Disregarding a Police Officer’s Signal, Driving at an Unsafe

Speed, Reckless Driving, and Disorderly Conduct. The Superior Court denied the

motion. The jury acquitted Farlow of Disregarding a Police Officer’s Signal—the

only felony charge—but convicted him on all other charges.

      (7)    The standard and scope of review applicable to the consideration of a

motion to withdraw under Rule 26(c) is twofold: (a) this Court must be satisfied

that defense counsel has made a conscientious examination of the record and the

law for arguable claims; and (b) this Court must conduct its own review of the

record and determine whether the appeal is so totally devoid of at least arguably

appealable issues that it can be decided without an adversary presentation.2




2
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
                                            4
         (8)     In response to his counsel’s Rule 26(c) brief and motion to withdraw,

Farlow submitted a single-paragraph letter, which broadly raises three issues.

First, Farlow appears to contend that his trial counsel was ineffective for failing to

obtain camera footage from McDonald’s and another nearby business, which he

claims would have shown that he was not speeding and did not resist arrest.

Second, he contends that the arresting officer’s in-court testimony consisted of

inadmissible hearsay. Finally, Farlow appears to contend that the evidence was

insufficient to support his convictions.

         (9)     As to Farlow’s claim that his trial counsel was ineffective for failing

to obtain camera footage, this Court generally will not consider on direct appeal

claims of ineffective assistance of counsel that were not raised to the Superior

Court in the first instance.3 The only exception to this general rule is when the

ineffectiveness is “so apparent from the record that this Court can fully consider

obvious deficiencies in representation.”4 In this case, nothing in the current record

before us supports Farlow’s allegation that his lawyer’s performance was deficient.

Accordingly, we will not consider his unsubstantiated allegation of ineffective

assistance of counsel in this direct appeal.

         (10) Farlow next asserts that the arresting officer’s testimony at trial was

inadmissible hearsay. Farlow does not point to any specific aspect of the officer’s

3
    Duross v. State, 494 A.2d 1265, 1267 (Del. 1985).
4
    Dobson v. State, 2013 WL 5918409, *2 (Del. Oct. 31, 2013).

                                                 5
testimony as objectionable. He contends that “everything being said in court by

[the] officer” was hearsay.         Having reviewed the record, the Court finds no

evidence of inadmissible hearsay.           To the extent any witness testified about

Farlow’s inculpatory, out-of-court statements, that testimony was properly

admissible as non-hearsay party admissions against interest under Delaware Rule

of Evidence 801(d)(2).5

       (11) Finally, Farlow contends that there was insufficient evidence to

support his convictions.       When a defendant challenges the sufficiency of the

evidence on appeal, the relevant question for this Court is whether, “after

reviewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.”6 In this case, we find the State’s evidence sufficient, beyond a

reasonable doubt, to support Farlow’s convictions for DUI and Resisting Arrest.

The officers testified that Farlow was speeding and driving erratically, that he

refused to allow himself to be handcuffed, that he refused to submit to a blood

draw for which the officers had a warrant and attempted to kick and strike the

officers, and the results of the blood test reflected that Farlow’s BAC was well
5
  Del. Unif. R. Evid. 801(d)(2)(A) (the admission of a party against his own interest is not
hearsay under the Rules of Evidence). See also Maddox v. State, 2009 WL 2323490, at *2 (Del.
July 30, 2009) (holding that the inculpatory portion of a defendant’s statement was properly
admitted under DRE 801(d)(2)(A), but the exculpatory portion of the statement did not fall under
any hearsay exception and thus was inadmissible).
6
Will. v. State, 539 A.2d 164, 168 (Del. 1988) (quoting Jackson v. Virginia, 443 U.S. 307,
319 (1979)).
                                               6
over the legal limit. Although Farlow may have offered contrary testimony about

his behavior, the jury was charged with finding the facts and was entitled to make

its own judgment about which testimony it found credible.7 Thus, we find no merit

to this argument.

         (12) This Court has reviewed the record carefully and has concluded that

Farlow’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Farlow’s counsel has made a conscientious effort

to examine the record and has properly determined that Farlow could not raise a

meritorious claim in this appeal.

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to

withdraw is moot.

                                                        BY THE COURT:
                                                        /s/ Leo E. Strine, Jr.
                                                        Chief Justice




7
    Tyre v. State, 412 A.2d 326, 330 (Del. 1980).

                                                    7